{¶ 12} I agree with the majority that the appellants' stay of execution was terminated. However, I believe that the trial court, instead of this court, terminated the stay.
 {¶ 13} The trial court granted the appellants a stay after the appellants filed a notice of appeal. After we dismissed the appeal because appellants had not appealed a final, appealable order, Igo filed a motion for summary judgment in the trial court. As part of the appellants' response to the motion for summary judgment, they raised the issue of the stay. The court granted Igo's motion for summary judgment but did not mention the stay.
 {¶ 14} Based on these facts, I would find that the trial court implicitly terminated its own stay order when it granted the motion for summary judgment. *Page 8 
 {¶ 15} Accordingly, I concur.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that the Appellee recover of Appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Highland County Common Pleas Court to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Concurs in Judgment Only.
  Kline, J.: Concurs in Judgment Only with Opinion. *Page 1